Citation Nr: 0728537	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-32 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1946 to April 1948 and from September 1950 to June 1952.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection and a 
noncompensable rating for bilateral hearing loss, effective 
September 30, 1999 (date of original claim).  


FINDINGS OF FACT

It is not shown that at any time during the appeal period the 
veteran had hearing acuity worse than Level IV in the right 
ear and Level II in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.85, Tables VI, VIA, VII, 
Diagnostic Code (Code) 6100, 4.86 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because 
the claim has been substantiated.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  A July 2004 statement of the case 
(SOC), and a May 2005 supplemental SOC (SSOC) provided notice 
on the "downstream" issue of an increased initial rating, 
and readjudicted the matter after the veteran had opportunity 
to respond.  The veteran has had full opportunity to 
participate in the adjudicatory process; he is exercising his 
right to appeal the rating assigned/pursue a higher 
disability rating.  He is not prejudiced by any notice 
deficiency that might have occurred earlier.

Pertinent private treatment records have been secured, and VA 
has arranged for the veteran to be examined.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

B.		Factual Background

Private treatment reports from October 1999 to October 2002 
from Buena Ventura Medical Clinic include audiograms which 
note hearing loss.

On October 2002 examination on behalf of VA, audiometry 
revealed that puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
55
65
75
LEFT
25
25
40
45
65

Average puretone thresholds were 55 decibels, in the right 
ear and 43 decibels, in the left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and 88 percent in the left ear.

An October 2003 letter from a private examiner (with an 
audiogram enclosed), notes that the veteran has moderately 
severe hearing loss in the right ear and a moderate hearing 
loss in the left ear.

A July 2004 VA record notes mild sloping to profound mixed 
hearing loss for the right ear and mild sloping to severe 
mixed hearing loss for the left ear.

On April 2005 examination on behalf of VA, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
65
70
70
LEFT
50
30
45
55
65

Average puretone thresholds were 63 decibels, in the right 
ear and 48 decibels, in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and 88 percent in the left ear.

The veteran contends that he is left out of conversations, 
and would not be able to work in retail, because of his 
hearing loss.




C.		Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as the 
current noncompensable rating assigned for the veteran's 
bilateral hearing loss encompasses the greatest level of 
hearing impairment shown at any time during the appeal 
period, "staged ratings" are not warranted.

The record includes two reports of audiometry (in October 
2002 and April 2005) showing the severity of the veteran's 
hearing loss during the period of time under consideration, 
i.e., from September 30, 1999 to the present.  While the 
latter audiometry (in April 2005) showed slightly higher 
average puretone thresholds than found on the earlier, 
October 2002, examination, both audiometric evaluations 
showed Level IV hearing acuity in the right ear and Level II 
hearing acuity in the left ear.  Under Table VII, such 
hearing acuity warrants a noncompensable rating under Code 
6100.  Although, the RO considered an exceptional pattern of 
hearing impairment (as noted on the May 2005 SSOC), an 
exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86), which would warrant rating under the 
alternate criteria of Table VIA, is not shown.

As is noted above, the rating of hearing loss disability 
involves a mechanical application of the rating schedule to 
numeric designations assigned to official audiometry results.  
As there is no official audiometry during the appeal period 
showing hearing acuity worse than Level IV in the right ear 
or worse than Level II in the left ear, a compensable rating 
clearly is not warranted.

The veteran argues that his hearing loss warrants a 
compensable rating because it impairs his relationships with 
family, impairs him socially, and would preclude work in 
retail.  Notably, percentage ratings represent, to the extent 
possible, average impairment in earning capacity resulting 
from the disability.  If impairment greater than reflected by 
the rating assigned is suggested by the record, the 
possibility of referral for extraschedular consideration is 
considered.  See 38 C.F.R. § 3.321.  Here, factors suggesting 
extraschedular consideration (such as marked interference due 
to, or frequent hospitalization for, hearing loss disability) 
are not shown.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.  


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


